Citation Nr: 9906319	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to May 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current lumbar spine disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a low back condition.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  

(The issue of service connection for hearing loss is 
addressed in the Remand portion of this document.)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A review of the veteran's service medical records shows that, 
in October 1974, the veteran was treated for back pain after 
picking up some ammunition.  The impression at the time was 
that the veteran was suffering from a muscle spasm.  The 
remainder of the veteran's service medical records are 
entirely negative for complaints or findings of a back 
injury.  

Private medical evidence submitted in support of the 
veteran's claim reveals treatment for low back pain dating 
back to March 1990; x-ray studies also confirmed the presence 
of degenerative disc disease in the area of the lumbar spine.  

Although the veteran has submitted sufficient evidence to 
show that he currently suffers from a low back disability, no 
competent evidence has been submitted to support his lay 
assertions that this disability is due to an injury suffered 
by him in service.  The veteran, as a lay person, is not 
competent to offer opinions as to the questions of medical 
diagnosis or causation presented in this case.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to show that the veteran 
has a low back disability due to disease or injury which was 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his low back condition is 
related to disease or injury which was incurred in or 
aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim as set forth above well grounded.  



ORDER

Service connection for a low back condition is denied, as a 
well-grounded claim has not been presented.  



REMAND

In an August 1980 rating decision, the RO denied the 
veteran's claim of service connection for hearing loss.  The 
veteran filed a timely Notice of Disagreement (NOD) with this 
action which was appropriately identified as such by the RO; 
however, a careful review of the claims file shows that a 
Statement of the Case was not issued in response to the NOD.  
As a result, the Board finds that finality has not been shown 
to have attached with regard to the issue of service 
connection for hearing loss.  

In addition, the Board finds that further development of the 
record is indicated in this case.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and his 
representative in order to request the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his hearing loss since service.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent and likely etiology of his 
claimed hearing loss.  The claims folder 
should be made available to the examiner 
for review before the examination.  
Following a thorough review of the 
veteran's records, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability is due to disease 
or injury incurred in or aggravated by 
service.  The examiner should include a 
detailed summary of the veteran's 
relevant history, clinical findings and 
all medical conclusions.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should review the 
veteran's claim on a de novo basis.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as "the Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


